                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

     KENYA STAFFORD,                                  )
                                                      )
            Plaintiff,                                )         Civil Action No. 3:17-CV-513-CHB
                                                      )
     v.                                               )
                                                      )         MEMORANDUM OPINION AND
     MST FINANCIAL SOLUTIONS, INC., et                )                ORDER
     al.,                                             )
                                                      )
            Defendants.                               )

                                          ***   ***       ***    ***
          This matter is before the Court on Plaintiff’s Renewed Motion for Default Judgment.

[R. 29] Defendant Chaplain Financial Services, LLC has not responded to the Motion, and the

time to do so has expired. For the reasons stated herein, the Court grants Plaintiff’s Motion.

I.        Background Facts

          Plaintiff Kenya Stafford (“Stafford”) filed this action in August, 2017 against Defendants

MST Financial Solutions, Inc. (“MST”) and Chaplain Financial Services, LLC (“Chaplain”),

alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692. [R. 1] Plaintiff

amended her complaint [R. 5] and subsequently dismissed Defendant MST. [R. 8] Stafford’s

Amended Complaint alleges that Chaplain’s representatives made “incessant and harassing”

phone calls to Stafford and “threatening communications” in an attempt to collect a consumer

debt that Chaplain claimed Stafford owed. [Id. p. 2] According to the Amended Complaint, this

harassment included a voicemail with “deceptive, harassing, and abusive unlawful threats.” [Id.

p. 3] This voicemail threatened that Defendant Chaplain would have Stafford “picked up from

her place of employment and/or her residence,” and that the Defendant would “notify Ms.

Stafford’s employer that the authorities will be dispatched to serve Ms. Stafford with a discovery

                                                 -1-
package and to detain her.” [Id.] Plaintiff asserts claims under 15 U.S.C. § 1692d, 1692e, and

1692f. [R. 5 pp. 4–5]

       Stafford served Defendant Chaplain on July 18, 2018. [R. 15] Chaplain failed to file an

answer or responsive pleading, and on August 15, 2019, the Court entered a Clerk’s Entry of

Default. [R. 23] Plaintiff now moves for an entry of default judgment and seeks damages in the

amount of $1,000. [R. 29 p. 2]

II.    Standard of Review

       Federal Rule of Civil Procedure 55(b) allows the Court to enter a default judgment

against a defendant that has failed to plead or otherwise defend in a case. Following the Clerk’s

entry of default pursuant to Fed. R. Civ. P. 55(a) and a plaintiff’s application for a default

judgment under Rule 55(b), “the complaint’s factual allegations regarding liability are taken as

true, while allegations regarding the amount of damages must be proven.” Trustees of Indiana

State Council of Roofers Health & Welfare Fund v. Mech., No. 1:17-CV-786, 2019 WL 590870,

at *2 (S.D. Ohio Feb. 13, 2019). Defendant is in default in this case, [R. 23] so the factual

allegations of the Complaint are taken as true except for those related to the amount of damages.

Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995). “Where damages are

unliquidated a default admits only defendant’s liability and the amount of damages must be

proved.” Id. The Court may conduct an evidentiary hearing or or make a referral for a hearing if

it finds it necessary to calculate damages. Fed. R. Civ. P. 55(b)(2).

III.   Discussion

       The Fair Debt Collection Practices Act (“FDCPA”) is an “extraordinarily” broad statute,

and its language is construed accordingly to effectuate its purpose of eliminating abusive debt

practices. Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443, 448–49 (6th Cir. 2014).



                                                -2-
Under the FDCPA, a plaintiff “need not prove knowledge or intent, and does not have to have

suffered actual damages.” Id. The FDCPA prohibits conduct which will “harass, oppress, or

abuse any person in connection with the collection of a debt.” 15 U.S.C. § 1692d. It also

prohibits “false, deceptive, or misleading representations,” § 1692e, and “unfair practices” such

as “unfair or unconscionable means to collect or attempt to collect any debt.” § 1692f. Section

1692e specifically forbids “[t]he false representation or implication that nonpayment of any debt

will result in the arrest or imprisonment of any person or the seizure, garnishment, attachment, or

sale of any property or wages of any person unless such action is lawful and the debt collector or

creditor intends to take such action” § 1692e(4) or “[t]he threat to take any action that cannot

legally be taken or that is not intended to be taken.” § 1692e(5) To determine whether a debt

collector’s conduct violates the FDCPA, “courts must view any alleged violation through the

lens of the ‘least sophisticated consumer.’” Stratton, 770 F.3d at 450. To succeed on a FDCPA

claim a plaintiff must prove that “(1) the plaintiff has been the object of collection activity

arising from consumer debt, (2) the defendant is a debt collector as defined by the FDCPA, and

(3) the defendant has engaged in an act or omission prohibited by the FDCPA.” Perkins v.

Aargon Agency, Inc., No. 13-cv-13617, 2013 WL 6474294, at *2 (E.D. Mich. Dec. 10, 2013)

(internal quotations omitted).

       Stafford’s Amended Complaint provides that Chaplain is a debt collector as defined by

the FDCPA [R. 5 ¶ 3] and that it had attempted to collect consumer debt from her. [R. 5 ¶ 6–7]

Stafford alleges that Chaplain’s conduct, exemplified by the harassing phone call, violated §

1692d, 1692e, and 1692f. [R. 5 pp. 3–5] The conduct described in the Amended Complaint is

precisely the type of conduct the FDCPA prohibits. The well-pleaded facts in Stafford’s

Amended Complaint are sufficient to establish violations of 15 U.S.C. § 1692d, § 1692e(4), (5),



                                                 -3-
and § 1692f . Defendant, by its default, has admitted that it violated the FDCPA by making

harassing telephone calls to Stafford in an attempt to collect consumer debt. As such, default

judgment will be entered with respect to liability.

       The FDCPA provides for relief in the form of actual damages, statutory damages not to

exceed $1,000, and costs of the action and reasonable attorney fees. 15 U.S.C. § 1692k(a). The

Court may conduct a hearing to determine actual damages, or rely on affidavits or other

documentary evidence. Bailey v. United Recovery Solutions, Inc., 3:17-cv-00350-DJH-DW,

2018 WL 4868990, at *2 (W.D. Ky. July 12, 2018). While her Amended Complaint seeks all

three remedies, Stafford’s Renewed Motion for Default Judgment requests $1,000 in damages

pursuant to 15 U.S.C. § 1692k(a)(1). [R. 29 p. 2 ¶ 5] Stafford has not produced any evidence of

actual damages, but seeks an amount that mirrors the maximum allowable as statutory damages

under § 1692k(2)(A). Therefore, the Court will interpret this as a request for statutory damages.

       The FDCPA does not require actual damages as a precursor to the recovery of statutory

damages. Brown v. Halsted Financial Servs., LLC, No. 3:12–cv–308, 2013 WL 693168, at *1

(S.D. Ohio, Feb. 26, 2013) (citing Wright v. Finance Service of Norwalk, Inc., 22 F.3d 647, 651

(6th Cir.1994)). When considering statutory damages, the Court should consider “the frequency,

persistence of noncompliance by the debt collector, the nature of such noncompliance, and the

extent to which such noncompliance was intentional.” § 1692k(b)(1); see Bailey v. United

Recovery Solutions, Inc., No. 3:17-CV-00350-DJH-DW, 2018 WL 4868990, at *4 (W.D. Ky.

July 12, 2018). While the exact quantity of calls Chaplain’s representatives made is unknown,

the calls are characterized as “incessant,” which certainly indicates that they were persistent. [R.

5 ¶ 7] One message threatened Stafford with detention by authorities—even potentially at her

place of employment. [Id. ¶ 9] This is particularly offensive given that Defendant threated to



                                                -4-
embarrass or even interfere with Stafford at her job. Finally, Chaplain’s default admits that it

acted intentionally. See Bailey, 2018 WL 4868990, at *3 n.3 (collecting cases). Therefore, the

Court finds that statutory damages of $1,000 are appropriate.

       IT IS HEREBY ORDERED as follows:

       1.      Stafford’s Renewed Motion for Default Judgment [R. 29] is GRANTED. A

separate judgment will be entered on this date.

       2.      Stafford may file a motion for attorneys’ fees and costs within twenty-one (21)

days of the date of entry of this Order.

       This the 3rd day of March, 2020.




                                                  -5-
